Citation Nr: 1210590	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-39 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for deep vein thrombosis of the left lower extremity.

2.  Entitlement to service connection for right upper and lower lobe pulmonary embolism, claimed as chest pain and blood clots in the lungs.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1982 to October 1986, from July 2006 to October 2006, and from February 2007 to April 2007.  This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed deep vein thrombosis of the left lower extremity cannot be reasonably disassociated from his military service.

2.  The Veteran's currently diagnosed right upper and lower lobe pulmonary embolism cannot be reasonably disassociated from his military service.


CONCLUSIONS OF LAW

Deep vein thrombosis of the left lower extremity was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

Right upper and lower lobe pulmonary embolism was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran in this case contends that he experienced leg swelling and blood clots while traveling from Al Udeid, Qatar.  He was told by doctors that the long airplane flight was the cause of his blood pooling up in the leg and blood clots forming.  He stated that over the following few months, he was seen by two or three doctors with complaints chest pain and leg pain and swelling.  He was told the pain was from working out in the gym.

The Veteran's active duty service treatment records are negative for a diagnosis of deep vein thrombosis of the left lower extremity or pulmonary embolism.  

Upon his return for Qatar, private medical records dated in in April 2007, report that the Veteran complained of chest pain in the left lower rib cage.  The diagnosis was muscle spasm on his left side.

An October 2007 private oncology and hematology report from T.M., D.O., indicated that the Veteran was seen in consultation for evaluation regarding thromboembolic disease.  The Veteran reported that approximately six months previously when he returned from Iraq, he had developed pain in the leg and an episode of chest pain.  He was seen by a doctor and was given pain pills.  At that time, the Veteran stated that he did not have apparent leg swelling.  However, the Veteran reported that he again developed left leg pain in the beginning of October, now with swelling and tenderness, as well as left-sided chest pain.  Workup, including venous Duplex/Doppler revealed extensive deep venous thrombosis of the left lower extremity and a computerized tomography scan of the chest showed a small amount of right lower lung pulmonary embolus.  The Veteran was placed on anticoagulation therapy.  The impression was left lower extremity deep venous thrombosis, with concurrent small pulmonary embolus on the right side.  A positive family history of thrombotic disease in one brother was reported.

In a March 2008 letter, the Veteran's former supervisor stated that the Veteran did not complain of any problems or pain before his deployment to Qatar in February 2007; however, upon his return, the Veteran began to report chest pain, as well as pain and swelling in his leg.

At a VA examination in July 2008, the Veteran reported that he flew back from Qatar on a 14 hour flight, and two weeks later went to three different doctors for chest pain and leg pain.  When he was seen by Dr. M., six months later, he was a right-sided pulmonary embolism and left lower extremity deep vein thrombosis were diagnosed.  The Veteran stated was unable to continue with the military due to the deep vein thrombosis and blood thinners.  The examiner opined that the Veteran did not acquire deep vein thrombosis in the left lower extremity and right lung six months prior to the October 2007.  In support of this opinion, the examiner stated that the Veteran's doctor visits prior October 2007 did not have any connection to the visits to Dr. M. in October 2007.  The examiner further noted that the Veteran's clotting disorder that was responsible for his thrombolic event, was secondary to a clotting factor deficiency, which was inherited and also affected his brother.  The VA examiner concluded that the thrombolic event would have occurred irrespective of military service, to include the long airplane flight in early April 2007.  

In a February 2009 letter, Dr. M. stated "[the Veteran] was previously been in the military service and had taken multiple flights of long duration and I do feel it could have been a complicating factor in his pulmonary embolism."

In a July 2011 letter, Dr. M. indicated that he saw the Veteran originally back in October 2007 and diagnosed deep vein thrombosis in the leg and subsequent pulmonary emboli in the bilateral lungs.  Dr. M. stated

In reviewing [the Veteran's] claims file as well as my medical records I do believe that it is at least as likely as not that his current condition was caused or aggravated by a long plane ride air flight.  The [Veteran] did have this long air flight in travel and then had been seen by multiple different providers after that flight travel and then was found to have the [deep vein thrombosis]and [pulmonary embolism] when I saw him during the visit in October 2007.  There certainly is at least a 50% probability that the [Veteran's] complaints that he saw providers for before seeing me in October of 2007 could have been a [deep vein thrombosis] or a pulmonary embolism evolving and that I was the first person that actually just found the problem.  It is likely that the long plane ride did cause or aggravate this situation.  

Based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the Veteran has deep vein thrombosis of the left lower extremity and right upper and lower lobe pulmonary embolism related to his military service.  

Initially, the record includes current diagnoses of both disorders.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Nevertheless, the VA examiner and the Veteran's private physician, Dr. M., have offered contrasting opinions regarding the etiology of the Veteran's deep vein thrombosis of the left lower extremity and pulmonary embolism.  As noted, the Veteran's private physician, Dr. M., has linked the Veteran's deep vein thrombosis of the left lower extremity and right upper and lower lobe pulmonary embolism to the long airplane flight in April 2007.  In February 2009, Dr. M. stated "...[the Veteran] had taken multiple flights of long duration and I do feel it could have been a complicating factor in his pulmonary embolism."  In the July 2011 letter, Dr. M. indicated that he had the opportunity to review the Veteran's claims file, as well as the medical records retained in his office, and then opined that the Veteran's deep vein thrombosis and pulmonary embolism were "at least as likely as not" caused or aggravated by the long airplane flight.  While Dr. M. appears to have relied upon the Veteran's reported history, Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as observable symptoms regarding leg pain and swelling, as well as chest pain.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Dr. M. stated that although the deep vein thrombosis and pulmonary embolism were not diagnosed when the Veteran saw different providers prior to October 2007, his complaints could have been deep vein thrombosis and a pulmonary embolism "evolving" and that Dr. M. was the first person who found the disorders.  Dr. M. stated that there certainly was "at least a 50 percent probability" that the Veteran's complaints prior to October 2007 were deep vein thrombosis and a pulmonary embolism.  

The July 2008 VA examiner, following a review of the claims file, provided a contrasting opinion.  The examiner opined that the Veteran did not acquire deep vein thrombosis in the left lower extremity and a pulmonary embolism six months prior to the October 2007 pulmonary and deep vein thrombosis event.  However, the examiner failed to give consideration to the Veteran's statements as to his observations soon after the flight from Qatar.  While the VA examiner's opinion in this case was supported by a rationale consistent with other evidence of record, the Board gives more probative weight to the conclusion reached by Dr. M., who not only reviewed all of the Veteran's medical records but who treated the Veteran and observed his symptoms since the initial diagnoses of deep vein thrombosis and a pulmonary embolism.

Accordingly, applying the doctrine of reasonable doubt, the Board finds that service connection for deep vein thrombosis and a pulmonary embolism cannot be reasonably disassociated from his military service, and therefore service connection for these disorders is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for deep vein thrombosis of the left lower extremity is granted

Service connection for right upper and lower lobe pulmonary embolism is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


